IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-11301
                        Conference Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

KIMBERLY LYNN JONES,

                                              Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 5:98-CR-063-01-C
                       - - - - - - - - - -

                            August 26, 1999

Before KING, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Kimberly

Lynn Jones, prisoner number 29931-077, has moved for leave to

withdraw and has filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967).    Jones has received a copy of

counsel’s motion and brief, but she has not filed a response.

Our independent review of the record and brief shows that there

are no nonfrivolous issues for appeal.    Consequently, counsel’s

motion for leave to withdraw is GRANTED, counsel is excused from


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No.
                              -2-

further responsibilities herein, and the APPEAL IS DISMISSED.